DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection(s).

Claim Objections
Claims 37, 48-50 and 52-55 are objected to because of the following informalities:  
Claim 37 depends upon a canceled claim.  It appears that “36” should be replaced with --31-- on line 1.
Claim 48, lines 5-6, “second portion” should be --first portion--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31-35, 37-41 and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom et al (US 5,401,184) in view of Carl (US 5,443,397).
As to claim 31, Sundstrom et al discloses a cover (Fig. 5) configured to be locateable over at least a portion of the a connector, wherein the connector has a fluid pathway formed therethrough, wherein, in an unstretched configuration, the cover comprises: a substantially cylindrical first end (4); a substantially cylindrical second end (11); and an intermediate portion (6/8/9) located between the first and second ends, wherein a diameter of the intermediate portion is greater than a diameter of the first end and/or the second end (see Fig. 5), wherein, when the cover is in the unstretched configuration, the intermediate portion comprises: a first frustoconical portion (8); a second frustoconical portion (9); and a central portion (6) located between the first and second frustoconical portions, and wherein the cover is integrally formed (Fig. 5).
Sundstrom et al fails to teach that the first end has a ridge at a distal end of the first end and the second end has a ridge at a distal end of the second end, wherein the ridges of the first and second ends of the cover only extend radially outwards.
However, Carl teaches a similar tubular cover for an electric connector, the cover having a flange (72, 74) provided on each cylindrical end section (40, 42) to facilitate manual grasping of the cover (col. 4, ll. 56-60).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sundstrom et al to include ridges on each of the first and second ends, as taught by Carl, in order to facilitate manual grasping of the cover.

As to claim 32, Sundstrom et al/Carl discloses the cover of claim 31, wherein the connector has a first portion and a second portion, and wherein the fluid pathway is formed through the first and second portions when the first portion is engaged with the second portion.
Claim 31 does not positively claim the connector, or the first and second portions thereof.  The recitations “wherein the connector has a first portion and a second portion, and wherein the fluid pathway is formed through the first and second portions when the first portion is engaged with the second portion” only serve to qualify the functionally claimed connector.

As to claim 33, Sundstrom et al/Carl discloses the cover of claim 31, wherein the cover is adapted to be locateable over at least a portion of a plug and the second portion of the connector, wherein the plug is releasably engageable with the second portion of the connector.
Sundstrom’s cover is capable of being locateable over at least a portion of a plug and a second portion of a given connector, with the plug being releasably engageable with the second portion of the connector.

As to claim 34, Sundstrom et al/Carl discloses the cover of claim 31, wherein, when the cover is located over the portion of the connector, the cover is substantially in contact with the portion of the connector.
Sundstrom’s cover is capable of being in contact with a portion of a given connector when the cover is located over the given connector.

As to claim 35, Sundstrom et al/Carl discloses the cover of claim 31, wherein the cover is substantially cylindrical in shape.  Refer to Fig. 5.

As to claim 37, Sundstrom et al/Carl discloses the cover of claim 36, wherein the central portion is cylindrical in shape and has a uniform diameter, and wherein the diameter of the central portion is equal to the diameter of the intermediate portion.  Refer to Fig. 5.

As to claim 38, Sundstrom et al/Carl discloses the cover of claim 31, wherein the cover is formed from an elastic material.  Refer to col. 3, ll. 43-59.

As to claim 39, Sundstrom et al/Carl discloses the cover of claim 31, wherein, when the cover is located over the portion of the connector, ingress of impurities into the fluid pathway is prevented.
Sundstrom’s cover is capable of preventing ingress of impurities when located over a portion of a given connector.

As to claim 40, Sundstrom et al/Carl discloses the cover of claim 32, wherein, when the cover is located over the portion of the connector, the cover holds the first and second portions in an engaged configuration where the first portion is engaged with the second portion.
Sundstrom’s cover is capable of holding first and second portions of a given connector in an engaged configuration where the first portion is engaged with the second portion, when his cover is located over a portion of the given connector.

As to claim 41, Sundstrom et al discloses a cover system (Fig. 5) comprising: a plug (12), wherein a proximal end of the plug comprises a protrusion (14) that releasably engages with a second portion (22) of a connector (20), and wherein, when the plug is engaged with the second portion of the connector, ingress of fluid into the second portion is prevented (see Abstract); and a cover (Fig. 5) configured to be locateable over at least a portion of a first portion and the second portion of the connector or over the plug and the second portion of the connector, wherein, in an unstretched configuration, the cover comprises: a substantially cylindrical first end (4); a substantially cylindrical second end (11); and an intermediate portion (6/8/9) located between the first and second ends, and wherein a diameter of the intermediate portion is greater than a diameter of the first end and/or the second end (Fig. 5) and wherein, when the cover is in the unstretched configuration, the intermediate portion comprises: a first frustoconical portion (8); a second frustoconical portion (9); and a central portion (6) located between the first and second frustoconical portions, and wherein the cover is integrally formed.
Sundstrom et al fails to teach that the first end has a ridge at a distal end of the first end and the second end has a ridge at a distal end of the second end, wherein the ridges of the first and second ends of the cover only extend radially outwards,
However, Carl teaches a similar tubular cover for an electric connector, the cover having a flange (72, 74) provided on each cylindrical end section (40, 42) to facilitate manual grasping of the cover (col. 4, ll. 56-60).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sundstrom et al to include ridges on each of the first and second ends, as taught by Carl, in order to facilitate manual grasping of the cover.

As to claim 43, Sundstrom et al/Carl discloses the cover system of claim 41, wherein, when the cover is located over the portions of the first and second portions, the cover is substantially in contact with the portions of the first and second portions.  Refer to Fig. 5.

As to claim 44, Sundstrom et al/Carl discloses the cover system of claim 41, wherein, when the cover is located over at least a portion of the plug and the second portion, ingress of impurities into the second portion is prevented.  Refer to Abstract, Fig. 5.

As to claim 45, Sundstrom et al/Carl discloses the cover system of claim 41, wherein the proximal end of the plug is insertable in the second portion.  Refer to Fig. 5.

Claim(s) 42, 46, 48-50, 52-53 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom et al (US 5,401,184) in view of Carl (US 5,443,397), and further in view of GB 1509637.
As to claim 42, Sundstrom et al/Carl discloses the cover system of claim 41, wherein the second portion is releasably engageable with the first portion (Fig. 5).
Sundstrom et al/Carl fails to teach that the first portion is engaged with the second portion, a fluid pathway is formed through the first and second portions.
However, GB 1509637 teaches a similar flexible sleeve that is used to protect a fluid connecting device.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Sundstrom’s sleeve in order to protect a fluid connecting device.

As to claim 46, Sundstrom et al discloses a method of connecting a first portion (12) and a second portion (14) of a connector system, the method including the steps of: locating a cover (Figure 5) over at least a portion of the second portion; rolling back a substantially cylindrical first end of the cover over at least a portion of a substantially cylindrical second end of the cover (col. 4, ll. 14-56); engaging the first portion with the second portion by inserting a proximal end of the first portion into a bore of the second portion (Fig. 5); and unrolling the first end of the cover, wherein, upon unrolling the first end of the cover, the first end of the cover is located over at least a portion of the first portion (col. 4, ll. 14-56), wherein the cover comprises an intermediate portion (6/8/9) located between the first and second ends, wherein, in an unstretched configuration of the cover, a diameter of the intermediate portion is greater than a diameter of the first end and/or the second end (Fig. 5), and wherein, when the cover is in the unstretched configuration, the intermediate portion comprises: a first frustoconical portion (8); a second frustoconical portion (9); and a central portion (6) located between the first and second frustoconical portions, and wherein the cover is integrally formed (Fig. 5).
Sundstrom et al fails to teach that the first end has a ridge at a distal end of the first end and the second end has a ridge at a distal end of the second end, wherein the ridges of the first and second ends of the cover only extend radially outwards.
However, Carl teaches a similar tubular cover for an electric connector, the cover having a flange (72, 74) provided on each cylindrical end section (40, 42) to facilitate manual grasping of the cover (col. 4, ll. 56-60).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sundstrom et al to include ridges on each of the first and second ends, as taught by Carl, in order to facilitate manual grasping of the cover.

Sundstrom et al fails to teach that when the first portion is engaged with the second portion, a fluid pathway is formed through the first and second portions.
However, GB 1509637 teaches a similar flexible sleeve that is used to protect a fluid connecting device.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Sundstrom’s sleeve in order to protect a fluid connecting device.

As to claim 48, Sundstrom et al discloses a connector system (Fig. 5) comprising: a connector comprising: a first portion (20); a second portion (14) releasably engageable with the first portion, the second portion having a proximal end that is configured to be inserted into a bore of the second portion; and a cover (Fig. 5) configured to be locateable over at least a portion of the first and second portions, wherein, in an unstretched configuration, the cover comprises: a substantially cylindrical first end (4); a substantially cylindrical second end (11); and an intermediate portion (6/8/9) located between the first and second ends, and wherein a diameter of the intermediate portion is greater than a diameter of the first end and/or the second end (Fig. 5), and wherein, when the cover is in the unstretched configuration, the intermediate portion comprises: a first frustoconical portion (8); a second frustoconical portion (9); and a central portion (6) located between the first and second frustoconical portions, and wherein the cover is integrally formed (Fig. 5).
Sundstrom et al fails to teach that the first end has a ridge at a distal end of the first end and the second end has a ridge at a distal end of the second end, wherein the ridges of the first and second ends of the cover only extend radially outwards.
However, Carl teaches a similar tubular cover for an electric connector, the cover having a flange (72, 74) provided on each cylindrical end section (40, 42) to facilitate manual grasping of the cover (col. 4, ll. 56-60).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sundstrom et al to include ridges on each of the first and second ends, as taught by Carl, in order to facilitate manual grasping of the cover.
Sundstrom et al fails to teach that when the first portion is engaged with the second portion, a fluid pathway is formed through the first and second portions. 
However, GB 1509637 teaches a similar flexible sleeve that is used to protect a fluid connecting device.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Sundstrom’s sleeve in order to protect a fluid connecting device.

As to claim 49, Sundstrom et al/Carl/GB 1509637 discloses the connector system of claim 48, wherein, when the cover is located over the portions of the first and second portions, the cover is substantially in contact with the portions of the first and second portions.  Refer to Fig. 5 in Sundstrom.

As to claim 50, Sundstrom et al/Carl/GB 1509637 discloses the connector system of claim 48, wherein, when the cover is located over the portions of the first and second portions, the cover holds the first and second portions in an engaged configuration where the first portion is engaged with the second portion.  Refer to Fig. 5 in Sundstrom.

As to claim 52, Sundstrom et al/Carl/GB 1509637 discloses the connector system of claim 48, wherein the connector system further comprises a plug (12/14), and wherein a proximal end of the plug comprises a protrusion that releasably engages with the second portion.  Refer to Fig. 5 in Sundstrom.

As to claim 53, Sundstrom et al/Carl/GB 1509637 discloses the connector system of claim 52, wherein the cover is locateable over at least a portion of the plug and the second portion.  Refer to Fig. 5 in Sundstrom.

As to claim 55, Sundstrom et al/Carl/GB 1509637 discloses the connector system of claim 48, wherein the cover is formed from an elastic material.  Refer to col. 3, ll. 43-59 in Sundstrom.

Claim(s) 47 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom et al (US 5,401,184) in view of Carl (US 5,443,397), further in view of GB 1509637, and still further in view of Gabin (US 3,565,116).
As to claim 47, Sundstrom et al/Carl/GB 1509637 discloses the method of claim 46, except that locating the cover over the portion of the second portion includes permanently attaching the cover to the second portion.
However, Gabin teaches the concept of using adhesive to secure a coupling sleeve around a pipe connection in order to create a permanent attachment so as to prevent the sleeve from becoming out of position.  Gabin has been relied upon here for a basic teaching of using adhesive to permanently secure a sleeve around a connection.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sundstrom so as to adhesively secure his sleeve to the connector in order to create permanent attachment so as to prevent the sleeve from becoming out of position.
As to claim 54, Sundstrom et al/Carl/GB 1509637 discloses the connector system of claim 48, except that the cover is permanently attached to the second portion.
However, Gabin teaches the concept of using adhesive to secure a coupling sleeve around a pipe connection in order to create a permanent attachment so as to prevent the sleeve from becoming out of position.  Gabin has been relied upon here for a basic teaching of using adhesive to permanently secure a sleeve around a connection.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sundstrom so as to adhesively secure his sleeve to the connector in order to create permanent attachment so as to prevent the sleeve from becoming out of position.


Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679